In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00129-CR



          BRANDON LYNN POPE, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 62nd District Court
               Hopkins County, Texas
               Trial Court No. 0921400




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                               MEMORANDUM OPINION
       Brandon Lynn Pope appeals the trial court’s decision to revoke his deferred adjudication

community supervision, adjudge him guilty of aggravated sexual assault of a child, and sentence

him to thirty-nine years’ imprisonment. Pope has filed a single brief, in which he raises an issue

identical to the one raised in his appeal of another adjudication proceeding in our companion cause

number 06-16-00128-CR. Specifically, Pope argues that the trial court committed reversible error

in admitting incriminating statements that he made to an examiner during a polygraph

examination.

       We addressed this issue in detail in our opinion of this date on Pope’s appeal in cause

number 06-16-000128-CR. For the reasons stated therein, we likewise affirm the trial court’s

judgment in this cause.



                                             Bailey C. Moseley
                                             Justice

Date Submitted:       December 30, 2016
Date Decided:         January 27, 2017

Do Not Publish




                                                2